DETAILED ACTION
Prosecution Reopened
In view of the Appeal Brief filed on 9/1/2021, PROSECUTION IS HEREBY REOPENED. 
	Ex Parte Prosecution is reopened because upon further consideration of the prior art, the prior art made of record do not teach or suggest the claimed component E of formula Chem 3.  New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 9/1/2022, with respect to the rejection(s)of claims 1, 6-8 and 11-13 under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 5,294,444) is withdrawn upon further consideration of the polyoxyethylene glyceryl fatty acid in col.3,ln.5-15 being of a carbon chain length that is excluded from the composition. The rejection of claims 1, 6-8 and 11-13 under 35 U.S.C. 103 as being unpatentable over Loeffler (US 2009/0062406A1) in view of Yamada et al. (WO2015190505A1) is similarly withdrawn.
	Upon further consideration, a new ground(s) of rejection is made below.  Examiner requested the Applicant’s to make the minor, yet necessary corrections via an Examiner’s Amendment however, Andrew Young could not authorize the Examiner’s amendment in a timely manner.  
Claims 1 and 6-8 and 11-13 are pending.  Claim 1 is independent.  
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 is replete with misplaced punctuation in the claim.  A colon and/or semicolon after each line of the claim.  …”.  …”.  Examiner suggests the unnecessary punctuation be deleted.  Examiner suggests claim 1, line 6, states “…and further comprising no amount of….” And would be more clear states “…and wherein the composition contains no amount of…”.  Examiner suggests that the similar change be made to claim 1,ln.13 “…and wherein the composition contains no amount of a compound represented by Chem 2…”  Finally the last line of claim 1, needs to address the component (E) with a ‘wherein’ clause.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 is indefinite and unclear as it recites material limitation to “at least one of” with ‘and’.  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.”  See Ex Parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925). For purposes of Examination, the component (A) is selected from the group consisting of polyoxyethylene alky ether sulfate and acyl methyl taurate. 
Regarding claim 8, the phrase "type" renders the claim indefinite because the addition of the word "type" to an otherwise definite expression (e.g., betaine surfactant) extends the scope of the expression so as to render it indefinite.  See MPEP § 2173.05(e).
Allowable Subject Matter
Claims 1, 6, 1, 11, 12, and 13 are allowed.  None of the prior art of record teach the claimed composition of surfactants excluding the chem 1 and chem 2 compounds and having the claimed ratio and HLB property as required by the instant claims.
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following claim 7 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: The cleansing composition, according to claim 1, wherein the component (A) is selected from the group consisting of a polyoxyethylene alkyl ether sulfate and an acyl methyl taurate.
The following claim 8 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: The cleansing composition, according to claim 1, wherein the component (B) is a betaine surfactant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREETI KUMAR/           Examiner, Art Unit 1761     

/ANGELA C BROWN-PETTIGREW/           Supervisory Patent Examiner, Art Unit 1761